MEMORANDUM **
Gepte Hernandez Jimenez appeals his conditional guilty plea conviction under 18 U.S.C. § 922(g)(5) on the grounds that the district court improperly denied his motion to suppress. We have jurisdiction pursuant to 28 U.S.C § 1291, and we affirm.
Jimenez contends that the good faith exception, see United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), does not apply. He contends that the affidavit was so deficient that official belief in the existence of probable cause would be unreasonable. We disagree. Here the affidavit submitted to the magistrate was not deficient. The affidavit set forth the physical evidence to be found and a plausible theory connecting the evidence to Jimenez. See United States v. Fowlie, 24 F.3d 1059, 1067 (9th Cir.1994).
Next, Jimenez also contends that it was not objectively reasonable for the officer to rely on the warrant given that the officer omitted information from the affidavit. We disagree. There is sufficient evidence contained in Officer Christiansen’s declaration to support the district court’s factual finding that he did not act intentionally or recklessly. See United States v. Dozier, 844 F.2d 701, 707 (9th Cir.1988) (no error where misstatement or omission not reckless or intentional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.